Citation Nr: 0601146	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for bilateral 
hearing loss, rated noncompensable.  The case was 
subsequently transferred to the jurisdiction of the RO in 
Oakland. 

In February 2004, a hearing was held before a Veterans Law 
Judge at the RO.  In July 2004, the Board remanded the issue 
of entitlement to an increased rating for bilateral hearing 
loss for additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  The 
Veterans Law Judge that held the veteran's hearing in 
February 2004 is no longer employed at the Board.  In a 
letter received by the Board on December 12, 2005, the 
veteran expressed his desire to attend a hearing before 
another Veterans Law Judge at the RO, or a video conference 
hearing before a Veterans Law Judge, whichever is faster.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO (or, in 
the alternative, if he so desires, a 
video conference hearing before a 
Veterans Law Judge), and provide him and 
his representative with written 
notification as to the date, time, and 
location of said hearing.  

The claims should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


